                   Case 2:20-cv-00285-JAM-CKD Document 22 Filed 05/15/20 Page 1 of 3


               1 SANFORD JAY ROSEN – 062566
                 JEFFREY L. BORNSTEIN – 099358
               2 ERNEST GALVAN – 196065
                 LISA ELLS – 243657
               3 BENJAMIN BIEN-KAHN – 267933
                 ROSEN BIEN GALVAN & GRUNFELD LLP
               4 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
               5 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
               6
                 DANIEL MARSHALL – Fla. Bar No. 617210*
               7 HUMAN RIGHTS DEFENSE CENTER
                 P.O. Box 1151
               8 Lake Worth, FL 33460
                 Telephone: (561) 360-2523
               9 * Admitted Pro Hac Vice
              10 Attorneys for HUMAN RIGHTS DEFENSE
                 CENTER
              11
              12                              UNITED STATES DISTRICT COURT
              13              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
              14
              15 HUMAN RIGHTS DEFENSE CENTER,                    Case No. 20-cv-00285-JAM-CKD
              16                 Plaintiff,                      STIPULATION AND ORDER
                                                                 DISMISSING CASE
              17         v.
                                                                 Judge: Hon. John A. Mendez
              18 COUNTY OF PLACER; DEVON BELL,
                 Sheriff, individually and in his official
              19 capacity; DARRELL STEINHAUER,
                 Corrections Commander, individually and
              20 in his official capacity; and JOHN AND
                 JANE DOES 1-10, Staff, individually and
              21 in their official capacities,
              22                 Defendants.
              23
              24         THE PARTIES, THROUGH THEIR RESPECTIVE COUNSEL, STIPULATE AS
              25 FOLLOWS:
              26         1.      The Parties have negotiated a settlement agreement, executed on April 21,
              27 2020, resolving all claims asserted in the Complaint. See Exhibit A.
              28

                                                                1
[3533546.4]                             STIPULATION AND [PROPOSED] ORDER DISMISSING CASE
                   Case 2:20-cv-00285-JAM-CKD Document 22 Filed 05/15/20 Page 2 of 3


               1         2.     The Parties agree that settlement has altered the legal and juridical
               2 relationship of the Parties.
               3         3.     Plaintiff has released Defendants for all claims pursuant to Paragraph 4 of
               4 the Settlement Agreement.
               5         4.     Because Defendants acted promptly to make changes to the incoming mail
               6 policies challenged by Plaintiff in this action, and worked cooperatively and in good faith
               7 to address Plaintiff’s concerns regarding said policies, the Parties agree that the Court need
               8 not retain jurisdiction over this matter for the purpose of enforcement of the Settlement
               9 Agreement, and agreed to a discounted settlement amount of one hundred thousand dollars
              10 ($100,000.00) to compensate Plaintiff for its damages, attorney’s fees, and costs.
              11         5.     The Parties respectfully request that the Court enter the [Proposed] Order set
              12 forth below, instructing the Clerk to administratively close the case.
              13         IT IS SO STIPULATED.
              14 DATED: May 14, 2020                      Respectfully submitted,
              15                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              16
              17                                          By:    /s/ Jeffrey L. Bornstein
              18                                                Jeffrey L. Bornstein

              19                                          Attorneys for Plaintiff
                                                          HUMAN RIGHTS DEFENSE CENTER
              20
              21 DATED: May 14, 2020                      Respectfully submitted,

              22                                          OFFICE OF THE PLACER COUNTY COUNSEL
              23
              24                                          By:   /s/ Julia M. Reeves
                                                               Julia M. Reeves
              25                                               Deputy County Counsel
              26                                          Attorneys for Defendants
                                                          PLACER COUNTY, DEVON BELL, DARRELL
              27                                          STEINHAUER
              28

                                                                 2
[3533546.4]                           STIPULATION AND [PROPOSED] ORDER DISMISSING CASE
                   Case 2:20-cv-00285-JAM-CKD Document 22 Filed 05/15/20 Page 3 of 3


              1                                          ORDER
              2
              3         IT IS HEREBY ORDERED that:
              4         The Parties, having reached a Settlement Agreement resolving the Plaintiff’s
              5 claims, the Court orders the claims dismissed with prejudice under Rule 41(a)(2) of the
              6 Federal Rules of Civil Procedure.
              7         IT IS HEREBY ORDERED
              8
              9         Dated: May 14, 2020
              10                                          /s/ John A. Mendez_____________________
              11                                          United States District Court Judge
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              3
[3533546.4]                          STIPULATION AND [PROPOSED] ORDER DISMISSING CASE
